1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant NORTH AMERICAN
7    TITLE INSURANCE COMPANY
8                                 UNITED STATES DISTRICT COURT
9                                          DISTRICT OF NEVADA
10    WILMINGTON SAVINGS FUND                               Case No.: 2:19-cv-02209-APG-EJY
      SOCIETY, FSB DBA CHRISTIANA TRUST
11    AS TRUSTEE FOR HLSS MORTGAGE
      MASTER TRUST FOR THE BENEFIT OF
12    THE HOLDERS OF THE SERIES 2014-1                      STIPULATION AND PROPOSED
      CERTIFICATES ISSUED BY HLSS                           ORDER TO STAY CASE PENDING
13    MORTGAGE MASTER TRUST,                                APPEAL AND EXTENDING
                                                            DEADLINE TO RESPOND TO
14                            Plaintiff,                    COMPLAINT
15                     vs.
16    NORTH AMERICAN TITLE INSURANCE
      COMPANY,
17
                              Defendant.
18

19
            Plaintiff Wilmington Savings Fund Society, FSB DBA Christiana Trust as Trustee for
20
     HLSS Mortgage Master Trust for the Benefit of the Holders of the Series 2014-1 Certificates
21
     Issued by HLSS Mortgage Master Trust (“Wilmington”) and defendant North American Title
22
     Insurance Company (“NATIC”) (collectively, the “Parties”), by and through their undersigned
23
     counsel, stipulate and agree as follows, subject to the approval of the District Court:
24
                WHEREAS, Wilmington filed this action on December 23, 2019;
25
                WHEREAS, Wilmington caused the complaint and summons to be served on NATIC on
26
     January 31, 2020;
27
                WHEREAS, NATIC’s current deadline to respond to the Complaint is February 21, 2020;
28

                                                        1
                              STIPULATION & PROPOSED ORDER TO STAY CASE
     537605.1
1               WHEREAS, there are now currently pending in the United States District Court for the
2    District of Nevada more than three dozen actions between national banks, on the one hand, and
3    their title insurers, on the other hand (the “Actions”);
4               WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
5    national bank contends, and the title insurer disputes, that a title insurance claim involving an
6    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
7               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
8    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
9    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
10   Endorsement (the “Form Policy”);
11              WHEREAS, each of the Actions implicates common questions of interpretation of the
12   Form Policy;
13              WHEREAS, the national bank in one of these actions has now appealed a judgment of
14   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
15   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
16   (the “Wells Fargo II Appeal”);
17              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
18   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
19   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
20   of the other Actions, including the instant action;
21              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
22   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
23   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
24   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
25   Wells Fargo II Appeal might affect the disposition of this case);
26              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28              1.     The instant action shall immediately be STAYED, pending the disposition of the
                                                           2
                               STIPULATION & PROPOSED ORDER TO STAY CASE
     537605.1
1    Wells Fargo II Appeal.
2               2.       Defendants’ deadline to respond to the Complaint is hereby VACATED.
3               3.       By entering into this stipulation, Defendants do not intend to waive, and expressly
4    reserve, any and all defenses listed in Fed. R. Civ. P. 12(b), including with respect to whether they
5    are subject to personal jurisdiction in this forum.
6               4.       By entering into this stipulation, none of the Parties is waiving its right to
7    subsequently move the Court for an order lifting the stay in this action.
8    Dated this 14th day of February 2020               EARLY SULLIVAN WRIGHT
                                                         GIZER & McRAE LLP
9
                                                              /s/--Sophia S. Lau
10                                                    By:
                                                      Kevin S. Sinclair, Esq.
11                                                    Nevada Bar No. 12277
                                                      Sophia S. Lau, Esq.
12                                                    Nevada Bar No. 13365
                                                      8716 Spanish Ridge Avenue, Suite 105
13                                                    Las Vegas, Nevada 89148
14                                                    Attorneys for Defendant NORTH AMERICAN TITLE
                                                      INSURANCE COMPANY
15
     Dated this 14th day of February 2020               WRIGHT, FINLAY & ZAK, LLP
16
                                                              /s/--Lindsay D. Robbins
17                                                    By:
                                                      Christina V. Miller, Esq.
18                                                    Nevada Bar No. 12448
                                                      Lindsay D. Robbins, Esq.
19                                                    Nevada Bar No. 13474
                                                      7785 W. Sahara Ave., Suite 200
20                                                    Las Vegas, NV 89117
21                                                    Attorneys for Plaintiff WILMINGTON SAVINGS
                                                      FUND SOCIETY, FSB DBA CHRISTIANA TRUST
22                                                    AS TRUSTEE FOR HLSS MORTGAGE MASTER
                                                      TRUST FOR THE BENEFIT OF THE HOLDERS OF
23                                                    THE SERIES 2014-1 CERTIFICATES ISSUED BY
                                                      HLSS MORTGAGE MASTER TRUST
24
                                                      ORDER
25

26                                                    IT IS SO ORDERED:

27   Dated:          2/18/2020                        By:_________________________________________
                                                      THE HON. ANDREW P. GORDON
28                                                    UNITED STATES DISTRICT JUDGE

                                                             3
                                 STIPULATION & PROPOSED ORDER TO STAY CASE
     537605.1
